OFFICIAL J^4j'§ES&       ..—.-.—— ~*         %
            STATE OF^BXAS                                       PITNEY BOWES


            PENALTY FOR '                      02 ir            $ 00.26s
                                               0006557458     DEC 1 6 2014
            PRIVATE USE
                                               MAILED FROM ZIP CODE: 78 701
12/8/2014                     ,
GONZALES, JOHN EDWARD
and presented to the Court.                                Abe) Acosta, Clerk

                              JOHN EDWARD GONZALES               ™p
                                         fDC #1241742          N^y
                                                       • CV>     NHR           "1